DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of October 17th, 2022 is acknowledged and has been entered. New grounds of rejection follow. The remarks have been fully considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 6-18, 20-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0322086 (Luharuka et al.) in view of API 674: Positive Displacement Pumps-Reciprocating. 3rd ed. Washington, DC: API Publishing Services, 2010, hereinafter API 674, and US 2007/0277982 A1 (Shampine et al.) and US 2009/0249794 A1 (Wilkes et al.).
As concerns claim 1, Luharuka et al. discloses a method of operating a plurality of pump units associated with a high-pressure, high-power hydraulic fracturing assembly (figure 2), the method comprising: receiving a demand hydraulic horse power (HHP) signal for operation of the hydraulic fracturing assembly; based at least in part on the demand HHP signal, operating all available pump units of the plurality of pump units at a first output power to achieve the demand HHP (0031); receiving a loss of power signal for one or more pump units of the plurality of pump units; after receiving the loss of power signal, designating the one or more pump units as a reduced power pump unit (RPPU) and the remaining pump units as operating pump units (OPU) (0035, one or more of the pumps may be shut down, equivalent to a RPPU), the one or more pump units of the OPUs includes at least two pump units; operating the one or more RPPU at a reduced output power below the first output power (see 0035, an operating parameter may be “altered”, which would obviously include operating at higher or lower speeds, and specifically notes altering a fluid rate, which would imply changing the speed of a pump); operating one or more of the OPUs at a second output power to meet the demand HHP signal for operation of the hydraulic fracturing assembly, the first output power being in a selected range of a maximum continuous power (MCP) level of the plurality of pump units, the second output power being greater than the first output power and being in a selected range of the MCP level to a maximum intermittent power (MIP) level of the plurality of pump units (se 0031-0032, the pumps are operated at higher speeds to make up for the absence of the failed pump, the examiner notes that the MCP and MIP would be a known quantity for each of the pumps, and would certainly include the claimed range); but lacks to disclose operating one or more of the OPUs at a third output power equal to or greater than the first output power. API 674 discloses, at table three, that plunger pumps with five cylinders may be operated “intermittently” at speeds up to 10% (this would be the MIP) higher than the maximum speed ratings of the pump (the MCP). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to operate the pumps at speeds within the claimed ranges to obtain the predictable result of providing the required horsepower or flow rates to successfully complete the hydraulic fracturing operation. Moreover, it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed speeds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05. The combination lacks to expressly disclose the fracturing operation wherein one or more of the plurality of pump units includes a turbine engine connected to a pump, nevertheless Shampine et al. discloses a hydraulic fracturing operation wherein one or more of the plurality of pump units includes a turbine engine connected to a pump (see 0053 and figure 9, “the prime mover is a turbine engine with a maximum rating of 3500 brake horsepower). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the turbines into the fracturing operation to obtain the predictable result of using an environmentally friendlier prime mover (i.e., the operation does not have to rely on diesel engines with their greater emissions) as well as a potential economic benefit, as gas turbines can be fueled with gas that may be available at the wellsite. The combination lacks to disclose increasing the speed of the pumps by over-firing one or more turbine engines of the one or more OPUs. Wilkes et al. discloses a method for augmenting the power output of a turbine including over-firing the turbine by increasing the fuel flow for the turbine (this is described as a “conventional” technique, see 0005). It would have been considered obvious to one of ordinary skill in the art prior to the effective to use any of the known techniques posited by Wilkes et al. relating to turbine engines to obtain the predictable result of increasing the speed of the pumps (by augmenting the output of the turbine).
As concerns claim 2, API 674 discloses the method of claim 1, wherein the third output power is in a selected range to approximately the MIP level (table three).
As concerns claims 6-11, the combination discloses the method of claim 1, wherein the one or more pump units of the OPUs comprises all of the OPUs, and wherein the second output power comprises the MIP level (this would be obvious from the disclosure at 0032-0033, which would include all of the pumps that remain operational, and API 674 notes that the pumps may be operated intermittently at levels up to 10% over the MCP, which would obviously incorporate the claimed power levels).
As concerns claim 12, Luharuka et al. discloses the method of claim 1, further comprising after receiving a loss of power signal, shutting down the one or more RPPU (0035).
As concerns claim 13, the combination discloses the method of claim 12, wherein the reduced output power of the one or more RPPU is approximately 20% less than the first output power (this would be included in the disclosed ranges, as Luharuka et al. discloses that the pumps may be initially operated at about half of their capacity, and 20% capacity would be in the range of 50% to 0% when the pumps are shut down).
As concerns claim 14, the combination discloses the method of claim 1, further comprising shutting down the one or more RPPU, and wherein the second output power is approximately the MIP level (Luharuka et al. at 0025 discloses a controller signaling activation or de-activation of one or more pumps, API 674 discloses, table three, that the pumps may be operated up to 10% over the maximum capacity, which would be equivalent to the MIP here).
As concerns claim 15, Luharuka et al. discloses a system to control operation of a plurality of pump units associated with a hydraulic fracturing assembly, the system comprising: a controller in communication with the plurality of pump units, the controller including one or more processors and memory having computer-readable instructions stored therein and operable by the processor to: receive a demand hydraulic horse power (HHP) signal for the hydraulic fracturing assembly, based at least in part on the demand HHP signal, operate all available pump units of the plurality of pump units at a first output power to achieve the demand HHP (0031); receive a loss of power signal from one or more pump units of the plurality of pump units, after receiving the loss of power signal, designate the one or more pump units as a reduced power pump unit (RPPU) and the computer readable instructions being operable to operate the one or more RPPU at a reduced output power below the first output power, designate the remaining pump units as operating pump units (OPU), the one or more pump units of the OPUs includes at least two pump units, operate one or more of the OPUs at a second output power to meet the demand HHP signal of the hydraulic fracturing assembly, the first output power being in a selected range of a maximum continuous power (MCP) level of the plurality of pump units, the second output power being greater than the first output power and being in a selected range of MCP level to a maximum intermittent power (IUP) level of the plurality of pump units (at 0032, Luharuka et al. discloses the pumps are operated below their capacity, thus increasing the speed of the pumps would result in a maximum intermittent power for each pump, based on the number and power ratings for each pump), but lacks to specifically disclose wherein the system will operate one or more of the OPUs at a third output power equal to or greater than the first output power. API 674, at table three, discloses that pumps may be operated “intermittently” at speeds of up to 10% higher than the maximum speed ratings for each pump. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to operate the pumps at the claimed speeds to obtain the predictable result of providing the required horsepower and flow rates to successfully complete the hydraulic fracturing operation, based on the availability and the power ratings for each pump. Moreover, it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05. The combination does not disclose the fracturing system wherein one or more of the plurality of pump units includes a turbine engine connected to a pump, nevertheless Shampine et al. discloses a hydraulic fracturing operation wherein one or more of the plurality of pump units includes a turbine engine connected to a pump (see 0053 and figure 9, “the prime mover is a turbine engine with a maximum rating of 3500 brake horsepower). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the turbines into the fracturing operation to obtain the predictable result of using an environmentally friendlier prime mover (i.e., the operation does not have to rely on diesel engines with their greater emissions) as well as a potential economic benefit, as gas turbines can be fueled with gas that may be available at the wellsite.
The combination lacks to disclose increasing the pump speeds by over-firing one or more turbine engines of the one or more OPUs; nevertheless Wilkes et al. discloses a method for augmenting the power output of a turbine including over-firing the turbine by increasing the fuel flow for the turbine (this is described as a “conventional” technique, see 0005). It would have been considered obvious to one of ordinary skill in the art prior to the effective to use any of the known techniques posited by Wilkes et al. relating to turbine engines to obtain the predictable result of increasing the speed of the pumps (by augmenting the output of the turbine).
As concerns claim 16, API 674 discloses the system of claim 15, wherein after receiving the loss of power signal, the computer readable instructions are operable to operate one or more of the OPUs at a third output power, the third output power being in a selected range to the MIP level (table three).
As concerns claims 17-18, the claimed ranges would be included in “up to 10%” over the maximum power rating.
As concerns claims 20-25, the combination discloses the system of claim 15, wherein the one or more pump units of the OPUs comprises all of the OPUs, and wherein the second output power comprises the MIP level (this is obvious from the disclosure of Luharuka et al. at 0032, which would be all of the OPUs that remain operational after failure or shut-down of an OPU. API 674 discloses the ranges of up to 10% over the MCP, which incorporates the claimed ranges.
As concerns claim 26, Luharuka et al. discloses the system of claim 15, wherein the reduced output power of the RPPU is approximately 20% less than the first output power (in as much as the reference describes the conditions of the wellsite equipment that can be altered include speed and power output, then the pumps could obviously be operated at any power output including shutting down the pump entirely).
As concerns claim 27, Luharuka et al. discloses the system of claim 15, wherein after receiving the loss of power signal, the computer readable instructions are operable to shut down the one or more RPPU, and the second output power is approximately the MIP level (Luharuka et al. at 0035, API 674, table three).
As concerns claim 28, Luharuka et al. discloses a system to control operation of a plurality of pump units associated with a hydraulic fracturing assembly, the system comprising:  a driveshaft 112 associated with the one or more [[each]] pump units [[unit]] of the hydraulic fracturing assembly; a gearbox 110 associated with the one or more [[each]] pump units [[unit]] of the hydraulic fracturing assembly, and connected to the engine 106 and driveshaft, for driving the driveshaft; and a controller 229 in communication with the plurality of pump units, the controller including one or more processors and memory having computer-readable instructions stored therein and operable by the processor (figure 6 and 0025) to: receive a demand hydraulic horse power (HHP) signal for the hydraulic fracturing assembly, based at least in part on the demand HHP signal, operate all available pump units of the plurality of pump units at a first output power to achieve the demand HHP (0031); receive a loss of power signal from one or more pump units of the plurality of pump units, after receiving the loss of power signal, designate the one or more pump units as a reduced power pump unit (RPPU) and the computer readable instructions being operable to operate the one or more RPPU at a reduced output power below the first output power, designate the remaining pump units as operating pump units (OPU), the one or more pump units of the OPUs includes at least two pump units, operate one or more of the OPUs at a second output power, the first output power being in a selected range of a maximum continuous power (MCP) level of the plurality of pump units, the second output power being greater than the first output power and being in a selected range of MCP level to a maximum intermittent power (MIP) level of the plurality of pump units (at 0032, Luharuka et al. discloses the pumps are operated below their capacity, thus increasing the speed of the pumps would result in a maximum intermittent power for each pump, based on the number and power ratings for each pump), but lacks to disclose wherein the system will operate one or more OPUs at a third output power to meet the demand HHP signal of the hydraulic fracturing assembly, the third output power being equal to or greater than the first output power. API 674, at table three, discloses that pumps may be operated “intermittently” at speeds of up to 10% higher than the maximum speed ratings for each pump. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to operate the pumps at the claimed speeds to obtain the predictable result of providing the required horsepower and flow rates to successfully complete the hydraulic fracturing operation, based on the availability and the power ratings for each pump. Moreover, it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05. The combination lacks to explicitly disclose a turbine engine associated with one or more of the plurality of [[each]] pump units [[unit]]. Shampine et al. discloses a hydraulic fracturing operation wherein one or more of the plurality of pump units includes a turbine engine connected to a pump (see 0053 and figure 9, “the prime mover is a turbine engine with a maximum rating of 3500 brake horsepower). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the turbines into the fracturing operation to obtain the predictable result of using an environmentally friendlier prime mover (i.e., the operation does not have to rely on diesel engines with their greater emissions) as well as a potential economic benefit, as gas turbines can be fueled with gas that may be available at the wellsite. The combination lacks to disclose increasing the speed of the pumps by over-firing one or more turbine engines of the one or more OPUs; nevertheless Wilkes et al. discloses a method for augmenting the power output of a turbine including over-firing the turbine by increasing the fuel flow for the turbine (this is described as a “conventional” technique, see 0005). It would have been considered obvious to one of ordinary skill in the art prior to the effective to use any of the known techniques posited by Wilkes et al. relating to turbine engines to obtain the predictable result of increasing the speed of the pumps (by augmenting the output of the turbine).
As concerns claim 30, the combination discloses the system of claim 28, wherein after receiving the loss of power signal, the computer readable instructions are operable to shut down the one or more RPPU, and the second output power is approximately the MIP level (Luharuka et al. at 0035, API 674, table three).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:30-6:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679